                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES—GENERAL

    Case No.      CV 18-6730-SVW (KK)                                   Date: May 3, 2019
    Title: Raymond Alford Bradford v. E. Jordan, et al.



Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


                  DEB TAYLOR                                              Not Reported
                   Deputy Clerk                                          Court Reporter



        Attorney(s) Present for Plaintiff(s):                 Attorney(s) Present for Defendant(s):
                   None Present                                           None Present

Proceedings:         Order Regarding Plaintiff’s Motion To Stay Case And Request For
                     Appointment Of Counsel [Dkt. 42] And Petition [Dkt. 43]


        On July 26, 2018, Plaintiff Raymond Alford Bradford (“Bradford”), who is currently
incarcerated at the California State Prison in Corcoran, California, constructively filed 1 a Complaint
pursuant to 42 U.S.C. § 1983 (“Section 1983”) and the Americans with Disabilities Act (“ADA”)
against defendants Friedman, E. Jordan, Debbie Asuncion, C. Wu, and Jane Doe in their individual
and official capacities. ECF Docket No. (“Dkt.”) 1.

        On December 13, 2018, the Court ordered the following claims dismissed without leave to
amend: (a) the Section 1983 official capacity claim against defendants Friedman, Asuncion, Wu, and
Doe; (b) the ADA claim against defendant Jordan; and (c) the Eighth Amendment deliberate
indifference claim against defendant Wu. Dkt. 24. Accordingly, the remaining claims in the
Complaint are as follows: (a) the First Amendment access to courts claim against defendants
Friedman and Doe 2 in their individual capacity; and (b) the Eighth Amendment failure to protect
claim against defendant Asuncion in her individual capacity.

1
        Under the “mailbox rule,” when a pro se inmate gives prison authorities a pleading to mail
to court, the court deems the pleading constructively “filed” on the date it is signed. Roberts v.
Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010); Douglas v. Noelle, 567 F.3d 1103, 1107 (9th Cir.
2009) (stating the “mailbox rule applies to § 1983 suits filed by pro se prisoners”).
2
        On January 26, 2019, Bradford constructively filed a declaration naming the Doe defendant
in the Complaint as M. Warmsley. Dkt. 33.

    Page 1 of 2                         CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk __
       On December 18, 2018, the Court ordered service by the United States Marshal Service
(“USMS”) on defendants Asuncion and Friedman. Dkts. 25, 26. On January 17, 2019, the Court
ordered service by the USMS on defendant Warmsley. Dkts. 34, 35.

       On April 16, 2019, Bradford constructively filed a Motion to Stay Case and Request for
Appointment of Counsel. ECF Docket No. (“Dkt.”) 42. In the Motion, Bradford contends he
should be granted a stay because the USMS has not served defendants with the Complaint. Id. at 2.
On April 29, 2019, however, the Court received signed process receipts for defendants Asuncion,
Friedman, and Warmsley. Dkts. 45, 47, 49. Accordingly, the Motion to Stay Case, dkt. 42, is
DENIED as MOOT.

         Additionally, Bradford requests appointment of counsel. Dkt. 42 at 3. There is, however,
no constitutional right to appointed counsel in civil rights actions. Storseth v. Spellman, 654 F.2d
1349, 1353 (9th Cir. 1981). A court has no direct way to pay appointed counsel and cannot compel
an attorney to represent a plaintiff. See Mallard v. U.S. Dist. Court, 490 U.S. 296, 301-10, 109 S. Ct.
1814, 104 L. Ed. 2d 318 (1989). In exceptional circumstances, a court may request counsel to
voluntarily provide representation. 28 U.S.C. § 1915(e)(1); see Mallard, 490 U.S. at 301-10. To
decide whether “exceptional circumstances” exist, a court evaluates both the likelihood of a
plaintiff’s success on the merits and plaintiff’s ability to articulate claims pro se. Palmer v. Valdez,
560 F.3d 965, 970 (9th Cir. 2009); Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). At this
juncture in the case, the Court does not find that such exceptional circumstances exist. The Court
assures Bradford that it will liberally construe the pleadings and give him the benefit of the doubt.
See Karim-Panahi v. L.A. Police Dep’t, 839 F.2d 621, 623 (9th Cir. 1988). Accordingly, the Court
DENIES without prejudice the request for appointment of counsel.

         Lastly, Bradford filed a “Petition for Writ of Habeas Corpus Review for Denial of Access to
Court Causing an Actual Injury as a Result” in this case. Dkt. 43. The “Petition”, however, appears
to allege identical claims as those set forth in the Complaint. Thus, the “Petition” is duplicative of
the Complaint. Compare dkt. 1 with dkt. 43. To the extent Bradford seeks to file a habeas petition,
he must do so by initiating a separate action. As such, the “Petition”, dkt. 43, is STRICKEN.




 Page 2 of 2                        CIVIL MINUTES—GENERAL                       Initials of Deputy Clerk __
